DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/07/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because its Non-Patent Literature (NPL) document does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakoishi (US Pub. No. 2010/0245569, cited by applicant) in view of Jung (KR 101729655 and its English Translation).
Regarding claims 1-2 and 6-8, Hakoishi teaches a camera apparatus comprising:
a main body (Fig. 1, spherical shape body), which a camera is mounted, wherein the camera is configured to capture an image of a surveillance area;
a first attachment member (200) coupled to the main body, and configured to be coupled to a second attachment member (100) coupled to an external device to connect the external device to the main body;
a hanger (202) connected to the main body, the hanger having a ring shape that formed a closed loop along a hole formed on an inside of the ring shape (Fig. 2C);
wherein the hole is not connected to the main body and the external device (the safety catch wire 202 is then removed from the ceiling unit 100 when demounting operation is completed -para. 38) [claim 6];
wherein the hanger (202) engages with the user, while the user is coupling the main body with the external device by coupling the first attachment member to the second attachment member (during the coupling operation, it is implied that the user engages with the hanger 202 to anchor at predetermined position in the ceiling unit -para. 36) [claim 7];
wherein the hanger is formed of a flexible material to be folded in a state coupled to the main body and stored within the external device (implicit) [claim 8].
Hakoishi does not specifically teach the hanger extends outwards from a side surface of the main body; a through hole is formed on an external side surface of the main body, and wherein the hanger passes through the through hole to be connected with the main body [claim 2].
Jung teaches a camera apparatus comprises a hanger (W) extends outwards from a side surface of the main body (20); a through hole (46c) is formed on an external side surface of the main body, and wherein the hanger passes through the through hole to be connected with the main body (Fig. 4).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hanger as taught by Jung in order to secure the main body to the attachment member during the coupling and decoupling operations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 16-19 of U.S. Patent No. 11,275,293 (Patent ‘293). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to derive the invention as claimed from claims 1-2 and 16-19 of Patent ‘293.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852